Exhibit 10.1

WATSON WYATT WORLDWIDE, INC.

2001 DEFERRED STOCK UNIT PLAN FOR SELECTED EMPLOYEES


ARTICLE 1 -             GENERAL


SECTION 1.1.            PURPOSES.

The purposes of the Watson Wyatt Worldwide, Inc. 2001 Deferred Stock Unit Plan
for Selected Employees (the “Plan”) are (a) to provide an incentive to certain
highly qualified individuals to serve as Selected Employees (as defined below)
of Watson Wyatt Worldwide, Inc. (“WWW”) and its Affiliates (together, the
“Company”) and (b) to further align the interests of Selected Employees with the
stockholders of WWW.


SECTION 1.2.            DEFINITIONS.

For the purpose of the Plan, the following terms shall have the meanings
indicated.

(a) “Account” means the unfunded and unsecured journal entry account established
on the books and records of WWW to record an Account Balance.

(b) “Account Balance” means, the Deferred Stock Units credited to a
Participant’s Account, as adjusted in accordance with Article 4 to reflect the
addition of dividend equivalents and any changes in capitalization and as
adjusted in accordance with Section 2.7.

(c) “Affiliate” means any corporation, partnership, or other organization of
which WWW owns or controls, directly or indirectly, not less than 50% of the
total combined voting power of all classes of stock or other equity interests.

(d) “Annual Meeting” means the Annual Meeting of Stockholders of WWW.

(e) “Board of Directors” or “Board” shall mean the Board of Directors of WWW.

(f) “Business Day” shall mean any day on which the New York Stock Exchange is
open for business.

(g) “Change in Control” shall mean the occurrence of any of the following:

(i)            the sale, lease, transfer, conveyance or other disposition, in
one or a series of related transactions, of all or substantially all of the
assets of the Company;

(ii)           any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act, as defined below) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
shares that any such person has the right to acquire, whether such right is
exercisable immediately or is subject to other conditions, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
WWW, including by way of merger, consolidation or otherwise;


--------------------------------------------------------------------------------


(iii)          satisfaction or waiver of all conditions precedent (including
receipt of any approval by the stockholders of WWW) under any agreement or plan
of merger, consolidation or reorganization involving WWW, if as a result of such
merger, consolidation or reorganization the stockholders of WWW immediately
before such transaction will not own, directly or indirectly immediately
following such merger, consolidation or reorganization, more than 50% of the
combined voting power of the company(ies) resulting from such merger,
consolidation or reorganization in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization; or

(iv)          during any period of two consecutive years, individuals who at the
beginning of such period served on the Board of Directors (any such individual,
an “Incumbent Director”) cease for any reason to constitute a majority of the
Board of Directors; provided that any new director whose election to the Board
or whose nomination for election to the Board was approved by a majority of the
Incumbent Directors then in office shall be considered an “Incumbent Director”
unless the director was elected or nominated for election to the Board of
Directors to avoid or settle a threatened or actual proxy contest.

(h) “Code” means the Internal Revenue Code of 1986 of the United States of
America, as amended from time to time.

(i) “Committee” shall have the meaning provided in Section 7.1.

(j) “Common Stock” means the Class A common stock, par value $.01 per share, of
WWW.

(k) “Company” means WWW and all of its Affiliates.

(l) “Current Market Value” per share of Common Stock for any date means (i) if
the Common Stock is listed on a national securities exchange or quotation
system, the closing sales price on such exchange or quotation system on such
date or, in the absence of reported sales on such date, the closing sales price
on the immediately preceding date on which sales were reported, (ii) if the
Common Stock is not listed on a national securities exchange or quotation
system, the mean between the high bid and low offered prices as quoted by the
National Association of Securities Dealers, Inc. Automated Quotation System
(“NASDAQ”) for such date, or (iii) if the Common Stock is neither listed on a
national securities exchange or quotation system nor quoted by NASDAQ, the fair
value as determined by such other method as the Committee determines in good
faith to be reasonable.

(m) “Deferred Stock Unit” or “Unit” means a unit representing WWW’s obligation
to deliver or issue to a Participant one share of Common Stock for each such
unit in accordance with the terms of the Plan.

(n) “Disability” means any physical or mental condition of a Selected Employee
that in the opinion of the Committee renders the Selected Employee incapable of
continuing to be an employee of the Company.

(o) “Exchange Act” means the Securities Exchange Act of 1934 of the United
States of America, as amended.

2


--------------------------------------------------------------------------------


(p) “Grant” means the crediting of units to a Participant’s Account pursuant to
Section 2.1.

(q) “Grant Date” shall mean the date that Deferred Stock Units are credited to a
Participant’s Account pursuant to Section 2.1.

(r) “Participant” means each Selected Employee to whom a Grant of Deferred Stock
Units has been made under the Plan.

(s) “Payment” means the distribution of Common Stock to a Participant in
accordance with Sections 2.4 and 2.6(b), and it shall also include any Payment
made pursuant to Article 6 or Section 7.4.

(t) “Plan” means this Watson Wyatt Worldwide, Inc. 2001 Deferred Stock Unit Plan
for Selected Employees.

(u) “Selected Employee” shall mean those highly compensated and/or highly
qualified employees of the Company as are eligible to be selected by the
Committee for awards under this Plan, as determined by the Committee from time
to time.

(v) “Unit Portion of the Bonus” means the portion of any Participant’s bonus
that is to be allocated and paid by crediting Deferred Stock Units to the
Participant’s Account, as determined or approved by the Committee, and done in
accordance with Section 2.1.

(w) “Units” has the meaning specified in the definition of “Deferred Stock
Units”.

(x) “Vested” means, with respect to a Deferred Stock Unit credited to a
Participant’s Account, that such Unit is no longer subject to forfeiture in
accordance with any notice given by the Company to the Participant at the time
of the Grant, or any agreement between the Company and the Participant, in
accordance with Section 2.2.

(z) “WWW” has the meaning specified in Section 1.1.


SECTION 1.3.  SHARES SUBJECT TO THE PLAN.


(A)  RESERVATION OF SHARES.  THE TOTAL NUMBER OF SHARES OF COMMON STOCK THAT
SHALL BE RESERVED FOR ISSUANCE IN PAYMENT OF DEFERRED STOCK UNITS UNDER THE PLAN
SHALL BE 2,700,000* SUBJECT TO ADJUSTMENT FOR CHANGES IN CAPITALIZATION OF WWW
AS PROVIDED IN SUBPARAGRAPH (B) BELOW.  SHARES OF COMMON STOCK ISSUED UNDER THE
PLAN MAY BE AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK, ISSUED SHARES HELD
IN OR ACQUIRED FOR WWW’S TREASURY OR SHARES REACQUIRED BY WWW UPON PURCHASE IN
THE OPEN MARKET.


(B)  CHANGES IN COMMON STOCK.  IF ANY CHANGE IS MADE IN THE TERMS OR PROVISIONS
OF THE COMMON STOCK THEN SUBJECT TO THE PLAN (WHETHER BY REASON OF
REORGANIZATION, MERGER, CONSOLIDATION, RECAPITALIZATION, STOCK DIVIDEND, STOCK
SPLIT, COMBINATION OF SHARES, EXCHANGE OF SHARES, CHANGE IN CORPORATE STRUCTURE,
OR OTHERWISE), THEN THE COMMITTEE MAY MAKE APPROPRIATE ADJUSTMENTS TO THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK SUBJECT TO AND RESERVED UNDER THE PLAN
AND TO THE UNITS ALLOCATED TO ACCOUNTS AS IT IN ITS SOLE DISCRETION DETERMINES
TO BE APPROPRIATE.

*Reflects 1,200,000 additional shares of Common Stock reserved and authorized by
the Company’s Board of Directors in September 2006.

3


--------------------------------------------------------------------------------



ARTICLE 2 -             DEFERRED STOCK UNITS; OPTIONAL DEFERRAL OF PAYMENT


SECTION 2.1.  GRANTS OF DEFERRED STOCK UNITS.


THE COMMITTEE SHALL SELECT AND/OR APPROVE THE SELECTED EMPLOYEES WHO SHALL BE
PARTICIPANTS IN THE PLAN AND SHALL AUTHORIZE EACH GRANT UNDER THE PLAN BY
DETERMINING OR APPROVING THE PORTION OR AMOUNT OF ANY BONUS OTHERWISE PAYABLE TO
ANY SUCH PARTICIPANT WHICH SHALL EQUAL THE UNIT PORTION OF THE BONUS MADE TO THE
PARTICIPANT.  EACH PARTICIPANT SHALL HAVE AN ACCOUNT ESTABLISHED IN HIS OR HER
NAME.  IN CONNECTION WITH ANY GRANT, THERE SHALL BE CREDITED TO THE
PARTICIPANT’S ACCOUNT AS OF THE GRANT DATE, THE NUMBER OF DEFERRED STOCK UNITS
OBTAINED BY DIVIDING THE AMOUNT OF THE UNIT PORTION OF THE BONUS MADE TO THE
PARTICIPANT BY THE CURRENT MARKET VALUE PER SHARE OF COMMON STOCK AS OF THE
GRANT DATE, AND ROUNDING THE RESULT UPWARDS TO THE NEAREST WHOLE DEFERRED STOCK
UNIT.  UPON A GRANT BEING MADE IN THE NAME OF A PARTICIPANT, THE PARTICIPANT’S
RIGHTS WITH RESPECT TO THE UNIT PORTION OF THE BONUS FOR THE PARTICIPANT SHALL
CONSIST SOLELY OF ANY BENEFITS PROVIDED PURSUANT TO THE PLAN.


SECTION 2.2.  VESTING OF DEFERRED STOCK UNITS.


THE COMPANY MAY PROVIDE, IN A NOTICE GIVEN BY THE COMPANY TO THE PARTICIPANT AT
THE TIME OF THE GRANT, OR IN AN AGREEMENT BETWEEN THE COMPANY AND THE
PARTICIPANT, A VESTING SCHEDULE FOR THE DEFERRED STOCK UNITS BEING CREDITED TO
THE PARTICIPANT’S ACCOUNT, SUCH THAT SOME OR ALL OF THE DEFERRED STOCK UNITS
CREDITED TO THE PARTICIPANT’S ACCOUNT SHALL BE FORFEITED IF THE PARTICIPANT DOES
NOT CONTINUE IN EMPLOYMENT WITH THE COMPANY UNTIL THE VESTING OF SUCH UNITS AS
SPECIFIED IN SUCH NOTICE OR AGREEMENT.


SECTION 2.3.  TERMINATION OF EMPLOYMENT.


NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, IN THE EVENT THAT A
PARTICIPANT’S EMPLOYMENT IS TERMINATED BEFORE ANY (OR ALL) OF HIS OR HER
DEFERRED STOCK UNITS HAVE BECOME VESTED, AS PROVIDED IN THE NOTICE OR AGREEMENT
DESCRIBED IN SECTION 2.2, THEN ALL SUCH DEFERRED STOCK UNITS IN THE
PARTICIPANT’S ACCOUNT WHICH ARE NOT THEN VESTED (INCLUDING ANY UNITS
ATTRIBUTABLE TO SUCH UNITS PURSUANT TO SECTION 4.1, AS DETERMINED BY THE
COMPANY) SHALL BE FORFEITED, AND NO AMOUNT OR COMMON STOCK SHALL BE PAYABLE WITH
RESPECT TO SUCH UNITS UNDER ANY PROVISION OF THIS PLAN, INCLUDING ANY PROVISION
OF THIS ARTICLE 2.


SECTION 2.4.  PAYMENT OF SHARES ON ACCOUNT OF DEFERRED STOCK UNITS.


UNLESS DEFERRED AT THE OPTION OF THE PARTICIPANT IN ACCORDANCE WITH SECTION
2.5(A), OR IF OTHERWISE MODIFIED PURSUANT TO THE PROVISIONS OF THIS PLAN, THE
ACCOUNT BALANCE WITH RESPECT TO A PARTICULAR GRANT WILL BECOME PAYABLE ON THE
DATE THAT THE UNITS BECOME VESTED IN ACCORDANCE WITH SECTION 2.2, AND ONE SHARE
OF COMMON STOCK WILL BE DELIVERED IN FULL SATISFACTION OF EACH DEFERRED STOCK
UNIT TO BE PAID, AFTER ROUNDING ANY FRACTIONAL DEFERRED STOCK UNIT UPWARDS TO
THE NEAREST WHOLE SHARE.


SECTION 2.5.  OPTIONAL DEFERRAL OF PAYMENT OF SHARES.


(A)  OPTIONAL DEFERRAL OF PAYMENT.  AS TO EACH GRANT, THE COMMITTEE MAY ALLOW A
PARTICIPANT THE OPTION TO DEFER THE PAYMENT OF ALL OR A PORTION OF ANY DEFERRED
STOCK UNITS FOR LATER PAYMENT IN ACCORDANCE WITH SECTION 2.6 BY SUBMITTING TO
THE COMMITTEE OR ITS DESIGNEE SUCH FORMS AS THE COMMITTEE SHALL PRESCRIBE BY
SUCH DATE AS THE COMMITTEE MAY ESTABLISH.


(B)  IRREVOCABILITY OF DEFERRAL ELECTION.  EXCEPT AS PROVIDED IN SECTION 2.5(C),
AN ELECTION TO DEFER THE PAYMENT OF ALL OR A PORTION OF A PARTICIPANT’S ACCOUNT
BALANCE MADE PURSUANT TO SECTION 2.5(A) SHALL BE IRREVOCABLE ONCE SUBMITTED TO
THE COMMITTEE OR HIS OR HER DESIGNEE.

4


--------------------------------------------------------------------------------



(C)  RESCISSION OF DEFERRAL ELECTION CAUSED BY AN ADVERSE TAX DETERMINATION.  A
DEFERRAL ELECTION MAY BE RESCINDED AT ANY TIME IF:


(I)  A FINAL DETERMINATION IS MADE BY A COURT OR OTHER GOVERNMENTAL BODY OF
COMPETENT JURISDICTION THAT THE ELECTION WAS INEFFECTIVE TO DEFER INCOME FOR
PURPOSES OF U.S. FEDERAL, STATE, LOCAL OR FOREIGN INCOME TAXATION AND THE TIME
FOR APPEAL FROM THIS DETERMINATION HAS EXPIRED, AND


(II)  THE COMMITTEE, IN ITS SOLE DISCRETION, DECIDES, UPON THE PARTICIPANT’S
REQUEST AND UPON EVIDENCE OF THE OCCURRENCE OF THE EVENTS DESCRIBED IN CLAUSE
(I) HEREOF THAT IT FINDS PERSUASIVE, TO RESCIND THE ELECTION.


UPON SUCH RESCISSION, THE RELEVANT ACCOUNT BALANCE WILL BE PAID TO THE
PARTICIPANT AS SOON AS PRACTICABLE AS PROVIDED HEREIN.


SECTION 2.6  PAYMENT OF SHARES OPTIONALLY DEFERRED.


(A)  DEFERRAL ELECTION.  IF A PARTICIPANT ELECTS, THEN HIS OR HER ACCOUNT
BALANCE WILL BE PAID BY THE COMPANY, AT THE TIME ELECTED BY THE PARTICIPANT IN
ACCORDANCE WITH THIS SECTION 2.6.  THE ACCOUNT BALANCE SHALL BE PAID IN A LUMP
SUM AT THE TIME SPECIFIED IN THIS SECTION 2.6 OR, IF AUTHORIZED BY THE COMMITTEE
AND ELECTED BY THE PARTICIPANT ON THE DEFERRAL ELECTION FORM, IN ANNUAL PAYMENTS
OVER A PERIOD OF YEARS.  IF THE ACCOUNT BALANCE IS TO BE PAID IN ANNUAL
PAYMENTS, THEN EACH PAYMENT WILL BE CALCULATED AS A NUMBER OF DEFERRED STOCK
UNITS EQUAL TO (I) THE NUMBER DETERMINED BY DIVIDING THE NUMBER OF UNITS
ALLOCATED TO THE PARTICIPANT’S ACCOUNT AS OF THE DATE OF THE FIRST PAYMENT BY
THE TOTAL NUMBER OF ANNUAL PAYMENTS, PLUS (II) THE NUMBER OF ANY ADDITIONAL
UNITS ALLOCATED PURSUANT TO SECTION 4.1 AFTER THE DATE OF THE FIRST PAYMENT TO
THE UNITS THEN PAYABLE.  THE ELECTION SHALL SPECIFY THE TIMING OF THE LUMP SUM
PAYMENT OR (IN THE CASE OF ANNUAL PAYMENTS) OF THE FIRST PAYMENT, AS ONE OF THE
FOLLOWING:  (I) THE FIRST DAY OF THE MONTH FOLLOWING THE MONTH THAT THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY IS TERMINATED OR THAT THE PARTICIPANT
DIES;  (II) THE FIRST DAY OF THE MONTH WHICH IS ANY NUMBER OF WHOLE YEARS
SELECTED BY THE PARTICIPANT AFTER THE DATE ON WHICH THE PARTICIPANT’S DEFERRED
STOCK UNITS BECOME VESTED (I.E., WITHOUT TAKING INTO ACCOUNT THE POSSIBILITY OF
A PARTICIPANT’S TERMINATION OF EMPLOYMENT, DEATH OR DISABILITY); OR (III) IN ANY
MONTH IN THE CALENDAR YEAR FOLLOWING THE DATE ON WHICH THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED.


(B)  FORM OF PAYMENT.  ONE SHARE OF COMMON STOCK WILL BE DELIVERED IN FULL
SATISFACTION OF EACH DEFERRED STOCK UNIT TO BE PAID, AFTER ROUNDING ANY
FRACTIONAL DEFERRED STOCK UNIT UPWARDS TO THE NEAREST WHOLE SHARE.


(C)  DEATH PRIOR TO PAYMENT.  IF THE PARTICIPANT DIES PRIOR TO PAYMENT OF ANY OR
ALL AMOUNTS OPTIONALLY DEFERRED PURSUANT TO THIS SECTION 2.6, THEN THE ACCOUNT
BALANCE WILL BE PAID TO THE PARTICIPANT’S BENEFICIARY IN ACCORDANCE WITH THE
PARTICIPANT’S ELECTION.


SECTION 2.7.  DEBITING OF DEFERRED STOCK ACCOUNT.


IF AND WHEN SHARES OF COMMON STOCK ARE DISTRIBUTED TO A PARTICIPANT, THE
PARTICIPANT’S ACCOUNT SHALL BE DEBITED WITH THE NUMBER OF UNITS EQUIVALENT TO
THE NUMBER OF SHARES OF COMMON STOCK THAT HAVE BEEN DISTRIBUTED.

5


--------------------------------------------------------------------------------



ARTICLE 3 -             BENEFICIARY; TAX


3.1.  BENEFICIARY.


(A)  DESIGNATION OF BENEFICIARY.  THE PARTICIPANT MAY DESIGNATE, IN WRITING
DELIVERED TO THE COMMITTEE OR ITS DESIGNEE BEFORE THE PARTICIPANT’S DEATH, A
BENEFICIARY TO RECEIVE PAYMENTS UNDER THE PLAN IN THE EVENT OF THE PARTICIPANT’S
DEATH.  THE PARTICIPANT MAY ALSO DESIGNATE A CONTINGENT BENEFICIARY TO RECEIVE
PAYMENTS UNDER THE PLAN IF THE PRIMARY BENEFICIARY DOES NOT SURVIVE THE
PARTICIPANT.  THE PARTICIPANT MAY DESIGNATE MORE THAN ONE PERSON AS THE
PARTICIPANT’S BENEFICIARY OR CONTINGENT BENEFICIARY, IN WHICH CASE (I) NO
CONTINGENT BENEFICIARY WOULD RECEIVE ANY PAYMENT UNLESS ALL OF THE PRIMARY
BENEFICIARIES PREDECEASED THE PARTICIPANT, AND (II) THE SURVIVING BENEFICIARIES
IN ANY CLASS SHALL SHARE IN ANY PAYMENTS IN PROPORTION TO THE PERCENTAGES OF
INTEREST ASSIGNED TO THEM BY THE PARTICIPANT RELATIVE TO THE PERCENTAGE OF
INTERESTS HELD BY ALL SURVIVORS IN THAT CLASS.


(B)  CHANGE IN BENEFICIARY.  THE PARTICIPANT MAY CHANGE HIS OR HER BENEFICIARY
OR CONTINGENT BENEFICIARY (WITHOUT THE CONSENT OF ANY PRIOR BENEFICIARY) IN A
WRITING DELIVERED TO THE COMMITTEE OR ITS DESIGNEE BEFORE THE PARTICIPANT’S
DEATH.  UNLESS THE PARTICIPANT STATES OTHERWISE IN SUCH WRITING, ANY CHANGE IN
BENEFICIARY OR CONTINGENT BENEFICIARY WILL AUTOMATICALLY REVOKE SUCH PRIOR
DESIGNATIONS OF THE PARTICIPANT’S BENEFICIARY OR OF THE PARTICIPANT’S CONTINGENT
BENEFICIARY, AS THE CASE MAY BE, UNDER THIS PLAN ONLY; ANY DESIGNATIONS UNDER
OTHER DEFERRAL AGREEMENTS OR PLANS OF THE COMPANY WILL REMAIN UNAFFECTED.


(C)  DEFAULT BENEFICIARY.  IN THE EVENT A PARTICIPANT DOES NOT DESIGNATE A
BENEFICIARY, OR NO DESIGNATED BENEFICIARY SURVIVES THE PARTICIPANT, THE
PARTICIPANT’S BENEFICIARY SHALL BE THE PARTICIPANT’S SURVIVING SPOUSE, IF THE
PARTICIPANT IS MARRIED AT THE TIME OF HIS OR HER DEATH AND NOT SUBJECT TO A
COURT-APPROVED AGREEMENT OR COURT DECREE OF SEPARATION, OR OTHERWISE THE PERSON
OR PERSONS DESIGNATED TO RECEIVE BENEFITS ON ACCOUNT OF THE PARTICIPANT’S DEATH
UNDER THE COMPANY’S PRE-RETIREMENT DEATH BENEFIT FOR SELECTED EMPLOYEES, IF ANY,
UNLESS THE RIGHTS TO SUCH BENEFIT HAVE BEEN ASSIGNED, IN WHICH CASE ANY AMOUNTS
PAYABLE TO THE PARTICIPANT’S BENEFICIARY UNDER THE PLAN WILL BE PAID TO THE
PARTICIPANT’S ESTATE.


(D)  IF THE BENEFICIARY DIES DURING PAYMENT.  IF A BENEFICIARY WHO IS RECEIVING
OR IS ENTITLED TO RECEIVE PAYMENTS HEREUNDER DIES AFTER THE PARTICIPANT’S DEATH
BUT BEFORE ALL THE PAYMENTS HAVE BEEN MADE, THE PORTION OF THE ACCOUNT BALANCE
WHICH THAT BENEFICIARY OTHERWISE WOULD HAVE RECEIVED WILL BE PAID AS SOON AS
PRACTICABLE IN A SINGLE PAYMENT TO SUCH BENEFICIARY’S ESTATE AND NOT TO ANY
CONTINGENT BENEFICIARY THE PARTICIPANT MAY HAVE DESIGNATED.


SECTION 3.2.  DOMESTIC RELATIONS ORDERS.

Notwithstanding the Participant’s elections hereunder, at the time any Units
become payable under Sections 2.4 and 2.6, the Company will pay to, or to the
Participant for the benefit of, the Participant’s spouse or former spouse the
portion of the Participant’s Account Balance specified in a valid court order
entered in a domestic relations proceeding involving the Participant’s divorce
or legal separation.  Any such payment will be made net of any amounts the
Company may be required to withhold under applicable U.S. federal, foreign,
state or local law.


SECTION 3.3.  PAYMENT OF CASH WHERE DISTRIBUTION OF COMMON STOCK IS PROHIBITED
OR IMPRACTICAL UNDER APPLICABLE LAW.

Notwithstanding any other provision of this Plan, in any jurisdiction or country
where the Committee determines that the distribution of Common Stock in such
jurisdiction or country is prohibited or impractical (including as a result of
costs or administrative procedures) under the law of such jurisdiction or
country, the Company may pay cash (rather than Common Stock) to a Participant in
an amount equal to the Current Market Value, as of the date the shares otherwise
would have been payable, of the Common Stock that the Participant otherwise
would have received.

6


--------------------------------------------------------------------------------



SECTION 3.4.  WITHHOLDING OF TAXES

Whenever under the Plan payments are to be made, whether in shares of stock or
in cash, the Company, in its sole discretion, shall be entitled to withhold
therefrom the amount it determines necessary to satisfy any United States
federal, state, local, foreign or other withholding tax requirements relating to
such amount, or to require as a condition of delivery that the Participant remit
or, in appropriate cases, agree to remit when due the amount necessary to
satisfy all federal, state, local, foreign, or other withholding tax
requirements relating thereto.  At the option of the Company, such amount may be
remitted by check payable to the Company, in shares of Common Stock (which may
include shares received pursuant to this Plan), by the Company’s withholding of
shares of Common Stock, or any combination thereof.


ARTICLE 4 -             ADJUSTMENT OF ACCOUNTS


SECTION 4.1.  DIVIDEND EQUIVALENTS.


WHENEVER A CASH DIVIDEND IS PAID ON A SHARE OF COMMON STOCK, A PARTICIPANT’S
ACCOUNT WILL BE ADJUSTED BY ADDING TO THE ACCOUNT BALANCE THE NUMBER OF DEFERRED
STOCK UNITS DETERMINED BY MULTIPLYING THE PER SHARE AMOUNT OF THE CASH DIVIDEND
BY THE NUMBER OF UNITS CREDITED TO THE ACCOUNT BALANCE ON THE RECORD DATE FOR
THE CASH DIVIDEND, DIVIDING THE RESULT BY THE CURRENT MARKET VALUE OF A SHARE OF
COMMON STOCK ON THE DATE THE CASH DIVIDEND IS PAID, AND ROUNDING THE RESULT TO
THE NEAREST 1/100TH OF A DEFERRED STOCK UNIT AS THE CASE MAY BE (WITH .005 BEING
ROUNDED UPWARDS); PROVIDED THAT, IF A PARTICIPANT’S ACCOUNT BALANCE IS REDUCED
TO ZERO IN ACCORDANCE WITH THE PLAN BETWEEN THE RECORD DATE AND THE PAYMENT DATE
FOR SUCH CASH DIVIDEND, THEN, IN LIEU OF SUCH ADJUSTMENT TO THE PARTICIPANT’S
ACCOUNT, THE DIVIDEND EQUIVALENT AMOUNT WITH RESPECT TO SUCH RECORD DATE WILL BE
DETERMINED BY MULTIPLYING THE PER SHARE AMOUNT OF THE CASH DIVIDEND BY THE
PORTION OF THE PARTICIPANT’S ACCOUNT BALANCE THAT IS PAYABLE ON THE RECORD DATE
FOR THE CASH DIVIDEND AND ROUNDING THE RESULT TO THE NEAREST WHOLE CENT, WHICH
AMOUNT SHALL BE PAID TO THE PARTICIPANT IN CASH.  ANY ADJUSTMENT WITH RESPECT TO
A PARTICIPANT’S ACCOUNT PURSUANT TO THIS SECTION 4.1 WHICH IS MADE WITH RESPECT
TO ANY DEFERRED STOCK UNITS WHICH ARE NOT THEN VESTED SHALL BECOME VESTED AT THE
SAME TIME AS SUCH DEFERRED STOCK UNITS.


SECTION 4.2.  CHANGES IN CAPITALIZATION.


NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, IF ANY CHANGE
SHALL OCCUR IN OR AFFECT SHARES OF COMMON STOCK ON ACCOUNT OF A MERGER,
CONSOLIDATION, REORGANIZATION, STOCK DIVIDEND, STOCK SPLIT OR COMBINATION,
RECLASSIFICATION, RECAPITALIZATION, OR DISTRIBUTION TO HOLDERS OF SHARES OF
COMMON STOCK (OTHER THAN CASH DIVIDENDS), INCLUDING, WITHOUT LIMITATION, A
MERGER OR OTHER REORGANIZATION EVENT IN WHICH THE SHARES OF COMMON STOCK CEASE
TO EXIST, THEN THE COMMITTEE MAY MAKE AN APPROPRIATE ADJUSTMENT TO THE DEFERRED
STOCK UNITS, AS IT DETERMINES NECESSARY TO MAINTAIN THE PROPORTIONATE INTEREST
OF THE PARTICIPANTS AND TO PRESERVE, WITHOUT INCREASING, THE VALUE OF THEIR
ACCOUNT BALANCE.  IN THE EVENT OF A CHANGE IN THE PRESENTLY AUTHORIZED SHARES OF
COMMON STOCK THAT IS LIMITED TO A CHANGE IN THE DESIGNATION THEREOF OR A CHANGE
OF AUTHORIZED SHARES WITH PAR VALUE INTO THE SAME NUMBER OF SHARES WITH A
DIFFERENT PAR VALUE OR INTO THE SAME NUMBER OF SHARES WITHOUT PAR VALUE, THE
SHARES RESULTING FROM ANY SUCH CHANGE SHALL BE DEEMED TO BE SHARES OF COMMON
STOCK WITHIN THE MEANING OF THE PLAN.

7


--------------------------------------------------------------------------------



ARTICLE 5 -             STATUS OF ACCOUNTS


SECTION 5.1.  NO TRUST OR FUND CREATED; GENERAL CREDITOR STATUS.

Nothing contained herein and no action taken pursuant hereto will be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and any Participant, the Participant’s beneficiary or
estate, or any other person.  Title to and beneficial ownership of any Common
Stock or funds represented by the Account Balance will at all times remain with
the Company; such Common Stock or funds will continue for all purposes to be a
part of the general assets of the Company and may be used for any corporate
purpose. No person will, by virtue of the provisions of this Plan, have any
interest whatsoever in any specific assets of the Company.  TO THE EXTENT THAT
ANY PERSON ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY UNDER THIS
PLAN, SUCH RIGHT WILL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL
CREDITOR OF THE COMPANY.


SECTION 5.2.  NON-ASSIGNABILITY.

The Participant’s right, or the right of any other person, to the Participant’s
Account Balance or any other benefits hereunder cannot be assigned, alienated,
sold, garnished, transferred, pledged, or encumbered except by a written
designation of beneficiary under this Plan, by written will, or by the laws of
descent and distribution.


ARTICLE 6 -             CHANGE IN CONTROL

In the event of a Change in Control of the Company, the Committee may, in its
sole discretion, provide that any or none of the following applicable actions be
taken as a result, or in anticipation, of any such event to assure fair and
equitable treatment of Participants:

(i)            accelerate the Vesting of Deferred Stock Units, or provide for
the Payment of Stock or cash pursuant to this Plan;

(ii)           make adjustments or modifications to any award of Units,
Participant’s Account or election with respect to an Account, any Payment or
right to Payment, or any other right of a Participant hereunder, as the
Committee deems appropriate to maintain and protect the rights and interests of
the Participants following such Change in Control.

Any such action approved by the Committee shall be conclusive and binding on the
Company and all Participants.


ARTICLE 7 -             ADMINISTRATION OF THE PLAN


SECTION 7.1.  ADMINISTRATION.


THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE APPOINTED BY THE BOARD OF
DIRECTORS OF THE COMPANY (THE “COMMITTEE”). THE COMMITTEE SHALL CONSIST OF TWO
OR MORE DIRECTORS WHO ARE “NON-EMPLOYEE DIRECTORS,” WITHIN THE MEANING OF RULE
16B-3 UNDER THE EXCHANGE ACT, AND “OUTSIDE DIRECTORS” WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE.  ANY VACANCY ON THE COMMITTEE, WHETHER DUE TO ACTION
OF THE BOARD OF DIRECTORS OR DUE TO ANY OTHER CAUSE, MAY BE FILLED, AND SHALL BE
FILLED IF REQUIRED TO MAINTAIN A COMMITTEE OF AT LEAST TWO SUCH PERSONS, BY
RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS.

8


--------------------------------------------------------------------------------



SECTION 7.2.  PROCEDURES.


(A)           THE COMMITTEE SHALL SELECT ONE OF ITS MEMBERS AS CHAIRMAN AND
SHALL ADOPT SUCH RULES AND REGULATIONS AS IT SHALL DEEM APPROPRIATE CONCERNING
THE HOLDING OF ITS MEETINGS AND THE ADMINISTRATION OF THE PLAN.  A MAJORITY OF
THE WHOLE COMMITTEE SHALL CONSTITUTE A QUORUM, AND THE ACTS OF A MAJORITY OF THE
MEMBERS OF THE COMMITTEE PRESENT AT A MEETING AT WHICH A QUORUM IS PRESENT, OR
ACTS APPROVED IN WRITING BY ALL OF THE MEMBERS OF THE COMMITTEE, SHALL BE THE
ACTS OF THE COMMITTEE.


(B)           SUBJECT TO THE PROVISIONS OF THE PLAN AND THE SPECIFIC DUTIES
DELEGATED BY THE BOARD TO THE COMMITTEE, THE COMMITTEE MAY DELEGATE, TO ANY
EXECUTIVE OR OTHER DELEGATE OF THE COMPANY, THE FOLLOWING AUTHORITY:

(i)            to construe and interpret the terms of the Plan;

(ii)           to prescribe, amend and rescind rules and regulations relating to
the Plan; and

(iii)          to make all other determinations deemed necessary or advisable
for administering the Plan.


SECTION 7.3.  INTERPRETATION.


THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY TO INTERPRET THE PROVISIONS OF
THE PLAN AND ANY AGREEMENT OR NOTICE MADE OR PROVIDED UNDER THIS PLAN, TO
ADMINISTER THE PLAN IN ALL JURISDICTIONS IN WHICH THIS PLAN IS EFFECTIVE OR
WHERE THERE ARE PARTICIPANTS WHO ARE PARTICIPATING IN THIS PLAN, TO DETERMINE
HOW AND AS OF WHAT DATE ANY CURRENCIES OTHER THAN UNITED STATES DOLLARS WILL BE
CONVERTED INTO UNITED STATES DOLLARS, AND TO DETERMINE ANY AND ALL QUESTIONS
ARISING UNDER THE PLAN.  THE COMMITTEE’S DECISIONS SHALL BE FINAL AND BINDING ON
ALL PARTICIPANTS IN OR OTHER PERSONS CLAIMING UNDER THE PLAN.


SECTION 7.4.  PAYMENTS ON BEHALF OF AN INCOMPETENT.

If the Committee finds that any person who is at the time entitled to any
payment hereunder is a minor or is unable to care for his or her affairs because
of disability or incompetency, payment of the Account Balance may be made to
anyone found by the Committee to be the authorized representative of such
person, or to be otherwise entitled to such payment, in the manner and under the
conditions that the Committee determines.  Such payment will be a complete
discharge of the liabilities of the Company hereunder with respect to the
amounts so paid.


SECTION 7.5.  CORPORATE BOOKS AND RECORDS CONTROLLING.

The books and records of the Company will be controlling in the event a question
arises hereunder concerning any Account Balance, deferral elections, beneficiary
designations, or any other matters.


SECTION 7.6.  INDEMNITY.

No member of the Board of Directors or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
option granted under it.  The Company shall indemnify each member of the Board
of Directors and the Committee to the fullest extent permitted by law with
respect to any claim, loss, damage or expense (including counsel fees) arising
in connection with their responsibilities under this Plan.

9


--------------------------------------------------------------------------------



ARTICLE 8 -             MISCELLANEOUS PROVISIONS


8.1.  LITIGATION.

The Company shall have the right to contest, at its expense, any ruling or
decision, administrative or judicial, on an issue that is related to the Plan
and that the Committee believes to be important to Participants, and to conduct
any such contest or any litigation arising therefrom to a final decision.


8.2.  HEADINGS ARE NOT CONTROLLING.

The headings contained in this Plan are for convenience only and will not
control or affect the meaning or construction of any of the terms or provisions
of this Plan.


SECTION 8.3.  RIGHT TO TERMINATE EMPLOYMENT.

Nothing in this Plan or in any notice or agreement evidencing any Grant under
the Plan shall confer upon any Participant the right to continue as an employee
or a director of the Company or affect the right of the Company to terminate the
Participant’s employment at any time, subject, however, to the provisions of any
agreement of employment between the Participant and the Company.


SECTION 8.4.  TRANSFER; LEAVE OF ABSENCE.

For purposes of this Plan, neither (i) a transfer of an employee from WWW to an
Affiliate, or vice versa, or from one Affiliate of the Company to another, nor
(ii) a duly authorized leave of absence, shall be deemed a termination of
employment.


SECTION 8.5.  GOVERNMENTAL REGULATION.

The Company’s obligation to deliver shares of the Company’s Common Stock under
this Plan is subject to the approval of any governmental authority required in
connection with the authorization and issuance of such stock.  In this regard,
the Board of Directors may, in its discretion, require as a condition to the
issuance of any shares pursuant to this Plan that a registration statement under
the Securities Act of 1933, as amended, with respect to such shares be
effective.


SECTION 8.6.  GOVERNING LAW.

To the extent not preempted by applicable U.S. Federal law, this Plan will be
construed in accordance with and governed by the laws of the State of Delaware,
USA, as to all matters, including, but not limited to, matters of validity,
construction and performance.


SECTION 8.7.  AMENDMENT AND TERMINATION.

The Board of Directors, or, if permitted pursuant to Rule 16b-3 under the
Exchange Act, the executive committee of the Board, if applicable, may amend or
terminate this Plan at any time, provided that (i) no amendment or termination
may be made that would adversely affect the right of a Participant to his or her
Account Balance as of the date of such amendment or termination, and (ii) unless
approved by WWW’s stockholders, no such amendment may materially increase the
number of shares that may be issued under the Plan.


ARTICLE 9 -             EFFECTIVE DATE

The Plan shall be effective as of January 1, 2002, subject to approval by the
stockholders of WWW.

10


--------------------------------------------------------------------------------